ICJ_159_NuclearDisarmament_MHL_PAK_2016-10-05_JUD_01_PO_01_EN.txt. 575




            DECLARATION OF PRESIDENT ABRAHAM

[English Original Text]

   1. I voted in favour of the present Judgment, in which the Court ﬁnds
that it cannot examine the merits of the Marshall Islands’ Application
against Pakistan, because I believe such a ﬁnding to be fully consistent
with the Court’s jurisprudence relating to the requirement for a “dispute”
to exist between the parties, as established by a series of Judgments
handed down in recent years, in particular the Judgment of 1 April 2011
in the case concerning Application of the International Convention on the
Elimination of All Forms of Racial Discrimination (Georgia v. Russian
Federation), the Judgment of 20 July 2012 in the case concerning Ques-
tions relating to the Obligation to Prosecute or Extradite (Belgium v. Sen-
egal) and the Judgment of 17 March 2016 in the case concerning Alleged
Violations of Sovereign Rights and Maritime Spaces in the Caribbean Sea
(Nicaragua v. Colombia).
   2. In my view, that jurisprudence is clearly and accurately set out in
paragraphs 33 to 40 of the Judgment.
   3. It could be summarized in the following three propositions.
   First, the existence of a dispute between the parties to a case is not only
a condition for the exercise of the Court’s jurisdiction, but, more funda-
mentally, a condition for the very existence of that jurisdiction.

   Second — and this proposition largely follows on from the previous
one — in order to determine whether that condition has been met, the
date to be referred to is not that on which the Court delivers its judgment,
but the date of the institution of the proceedings, elements subsequent to
this latter date possibly allowing to conﬁrm the existence of the dispute,
but not to establish it.
   Finally, for the Court to ﬁnd that a dispute exists between the parties
on the relevant date, it is necessary for that dispute to have been revealed
by exchanges between the parties — in whatever form — prior to that
date, in circumstances such that each party was — or must have been —
aware that the views of the other party were opposed to its own. In par-
ticular, the respondent must not discover the existence of a claim against
it by the applicant in the document instituting proceedings; it has to have
been informed of it beforehand.

   4. In the past, it does not seem to me that the Court was always so
rigorous as regards the condition relating to the existence of a dispute.

  In truth, prior to 2011, the Court’s jurisprudence was not completely
unequivocal and it would certainly be possible to ﬁnd decisions going in

27

576        nuclear arms and disarmament (decl. abraham)

fairly varied directions. Nevertheless, a number of precedents that reﬂect
a more ﬂexible and pragmatic approach could be cited: I myself men-
tioned them in my separate opinion in the Georgia v. Russian Federation
case (Preliminary Objections, Judgment, I.C.J. Reports 2011 (I), separate
opinion of Judge Abraham, p. 224).
   5. That more ﬂexible approach could be understood as being based on
the idea that the existence of a dispute was not, strictly speaking, a condi-
tion for the Court’s jurisdiction itself, but rather a condition for the Court’s
exercising of its jurisdiction; on the ensuing conclusion that it had to be
determined whether that condition was met on the date of the Court’s judg-
ment and that the date of the institution of proceedings was not particu-
larly relevant in this regard; and that, accordingly, since it was necessary
and suﬃcient for the dispute to exist on the date of the Court’s judgment,
the positions expressed by the parties in the actual course of the proceed-
ings had to be taken into account to the same extent as the exchanges that
had taken place between them — if any — before the proceedings started.
   6. In my view, the Court began to depart from this approach in its
Judgment in the Georgia v. Russian Federation case, which marks a shift,
albeit still an ambiguous one, with regard to the conditions that are nec-
essary in order to establish that a dispute exists.
   I expressed my concern, since I was not in favour of such a shift, in my
separate opinion appended to that Judgment (cited above).
   7. It was with its Judgment in the Belgium v. Senegal case (cited above)
that the Court clearly set the new course of its jurisprudence, by declaring
that it had no jurisdiction over one of Belgium’s claims (the one relating
to an alleged obligation of Senegal, under customary international law, to
prosecute or extradite Hissène Habré for “international crimes” other
than acts of torture). The reason given by the Court to justify its lack of
jurisdiction was that Belgium, in the protests it addressed to Senegal prior
to the institution of proceedings, had made no mention of any such legal
claim. Yet the positions on the merits adopted by the parties before the
Court made it clear that a dispute existed between them on the matter at
issue; the Court, however, declined to take those into account.

  8. I voted against the point in the operative part of the Belgium v. Sen-
egal Judgment in which the Court found that it lacked jurisdiction to
entertain the above-mentioned claim on the grounds that there was no
dispute between the parties with regard to the subject-matter of that claim
on the date the proceedings were instituted. In a separate opinion
appended to the Judgment (I.C.J. Reports 2012 (II), separate opinion of
Judge Abraham, p. 471), I explained the reasons for that vote, regretting
that the Court had not referred to the date of its own Judgment in order
to determine whether the condition was met, which would have led it to
form an opposite conclusion.
  9. I nonetheless take the view that even if a judge has expressed reser-
vations, or indeed his disagreement, at the time the Court established its
jurisprudence, once the Court has done so, he must consider himself to be

28

577        nuclear arms and disarmament (decl. abraham)

bound by it thereafter (not legally, of course, but morally), just as much
as if he had agreed with it.
  10. It is indeed a judicial imperative which the Court has always recog-
nized, and which in my view is incumbent upon all its Members, that it
must be highly consistent in its jurisprudence, both in the interest of legal
security and to avoid any suspicion of arbitrariness.

   11. It is true that precedent is not inviolate, and that the Court always
has the power to change course or overturn its jurisprudence if, excep-
tionally, it considers that there are compelling reasons to do so, for exam-
ple because of a change in the general context surrounding some
particular judicial solution.
   12. I am not sure that the Court was right, with its Georgia v. Russian
Federation and especially Belgium v. Senegal Judgments, to make a sig-
niﬁcant change to its earlier approach to the condition relating to the
existence of a dispute. But given that it did so by adopting a clear and
well-considered solution, there would be no justiﬁcation, to my mind, for
it to depart from that course now.
   13. That is why, in the Nicaragua v. Colombia case (cited above), I
joined with the majority (in that regard, the unanimity) in voting in
favour of point (1) (c) of the operative clause, which applied the same
criteria as in the Belgium v. Senegal Judgment.
   And I also agree with the Judgment in the present case in that it is
strictly applying those criteria.
   14. As regards the application in this case of the — now settled —
jurisprudence relating to the existence of a dispute on the date of the insti-
tution of proceedings, it is my view that, for the reasons set out in
paragraphs 42 to 53 of the Judgment, it has not been demonstrated that
a dispute had clearly manifested itself between the Parties, on the relevant
date, on the question forming the subject-matter of the Application sub-
mitted to the Court by the Marshall Islands.

                                             (Signed) Ronny Abraham.




29

